NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 12, 2018 *
                                Decided April 19, 2018

                                        Before

                        JOEL M. FLAUM, Circuit Judge

                        DIANE S. SYKES, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 17-2449

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of
                                               Indiana, Terre Haute Division.
      v.
                                               No. 2:10-CR-00026-JMS-CMM-3
MARIO RODAS,
    Defendant-Appellant.                       Jane E. Magnus-Stinson,
                                               Chief Judge.

                                      ORDER

        Mario Rodas seeks a sentence reduction. He pled guilty in 2012 to conspiring to
distribute methamphetamine and marijuana, 21 U.S.C. §§ 846, 841(a)(1), and conspiring
to launder money, 18 U.S.C. § 1956. The district court sentenced him to 240 months’
imprisonment based on a binding plea agreement under Federal Rule of Criminal
Procedure 11(c)(1)(C). When the Sentencing Guidelines were later amended to reduce
his offense level retroactively, Rodas sought to reduce his sentence under 18 U.S.C.

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-2449                                                                       Page 2

§ 3582(c)(2). The district judge denied Rodas’s motion. Because the binding plea
agreement fixes Rodas’s sentence despite any later amendments to the Guidelines, we
affirm.

       Rodas’s plea agreement contained three key provisions. First, under Federal Rule
of Criminal Procedure 11(c)(1)(C), Rodas and the government entered an “agreement to
a sentence of 240 months’ imprisonment” that would bind the judge too if she accepted
the agreement. Second, Rodas agreed to a broad waiver of post-judgment rights to
challenge his sentence. Third, Rodas and the government stipulated that his base
offense level was 38 and was subject to several adjustments. The agreement did not
calculate a criminal history score or adopt a guideline range based on any offense level.

        The district judge approved Rodas’s plea agreement and sentenced him to
240 months’ imprisonment. She agreed with the parties’ calculation of the base offense
level, noting that Rodas had admitted responsibility for at least 15 kilograms of
methamphetamine, which at the time supported a base offense level of 38. But she
added that “the guideline calculation is essentially irrelevant” because the parties’
Rule 11(c)(1)(C) agreement set the sentence. She advised Rodas that the agreement was
binding and ensured that he understood the provision waiving his right to
postjudgment challenges to his sentence.

        Two years later, in 2014, the United States Sentencing Commission adopted and
made retroactive Amendment 782 to the Sentencing Guidelines, which lowered by two
the base offense level for most drug crimes. Rodas then moved for a sentence reduction
under 18 U.S.C. § 3582(c)(2). This provision allows a district judge to modify a sentence
that is “based on a sentencing range that has subsequently been lowered by the
Sentencing Commission.” Rodas argued that his sentence was based on a drug quantity
of 15 kilograms of methamphetamine, which after Amendment 782 supports a base
offense level of 36 instead of 38. The district judge denied the motion, explaining that
the sentence was not “tied to a guideline calculation”—it was based on a binding
Rule 11(c)(1)(C) plea agreement. Rodas moved for reconsideration, but the judge denied
the motion, adding another reason: The plea agreement’s waiver provision meant that
Rodas could not seek modification under § 3582(c)(2).

       On appeal Rodas contends that his plea agreement should not preclude him from
receiving the benefit of Amendment 782. Without deciding the scope of the waiver, we
agree with the district judge that Rodas is ineligible for a sentence reduction. The
controlling rule here comes from Freeman v. United States, 564 U.S. 522 (2011). In
Freeman, a majority of the justices could not agree on a holding but Justice Sotomayor’s
No. 17-2449                                                                          Page 3

concurrence, id. at 534–544, provided the “narrowest, most case-specific basis” for the
decision and therefore controls our analysis. United States v. Dixon, 687 F.3d 356, 359
(7th Cir. 2012) (explaining that Justice Sotomayor’s opinion controls under Marks v.
United States, 430 U.S. 188, 193 (1977)). Justice Sotomayor explained that a defendant
who enters into a plea agreement under Rule 11(c)(1)(C) is not entitled to retroactive
sentence reductions unless the agreement was explicitly based on the Sentencing
Guidelines. 564 U.S. at 535–540 (Sotomayor, J., concurring); see United States v. Jehan, 876
F.3d 891, 893 (7th Cir. 2017).

        Rodas argues unpersuasively that because his plea agreement stipulated to a
base offense level and for adjustments to that level, his 240-month sentence is therefore
“based on” the Guidelines. Negotiating parties, like those here, often use the Guidelines
as a starting point, but that fact alone does not “empower the court under § 3582(c)(2) to
reduce the term of imprisonment” agreed upon. Freeman, 564 U.S. at 537 (Sotomayor, J.,
concurring). “All that matters is whether the parties’ binding plea agreement was
expressly based on the Sentencing Guidelines, not whether the Guidelines informed the
parties’ decision to enter into the agreement or whether the Guidelines informed the
court’s decision to accept the agreement.” Dixon, 687 F.3d at 361. The plea agreement,
and the district judge in accepting it, both stated that the prison sentence was based on
the agreement to a 240-month term of imprisonment, not on the Guidelines. In fact, the
district court never found a specific guideline range applicable to Rodas, with a final
offense level and criminal history category. Thus, Rodas is ineligible for a reduction.

       Rodas has one final argument. He contends that in sentencing him the district
judge “clearly erred” in determining his drug quantity. But it is too late to appeal his
drug quantity as calculated at sentencing, see FED. R. APP. P. 4(b)(1)(A); United States
v. McCarroll, 811 F.3d 975, 977 (7th Cir. 2016) (section 3582 does not “authorize a full
resentencing”), and Rodas waived his right to do so anyway.

       The judgment denying sentence modification under § 3582(c) is AFFIRMED.